DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/14/2020 to the Office Action mailed on 09/16/2020 is acknowledged.

Claim Status
Claims 1-6 and 8-10 are pending. 
Claim 1 is currently amended.
Claim 7 is canceled.
Claims 1-6 and 8-10 have been examined.
Claims 1-6 and 8-10 are rejected.
Priority
Priority to 371 PCT/IL18/50829 filed on 07/25/2018, which claims priority to application 62/540714 filed on 08/03/2017 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maor et al. (US Patent Application Publication 2005/0232955 A1, Published 10/20/2005) in view of Loeffler (US Patent Application Publication 2009/0062406 A1, Published 03/05/2009).
The claims are directed to a hydrophilic composition comprising Dead Sea salts having an average diameter of 0.1-0.5mm, a mixture of anionic surfactant such as taurate and isethionate derived and amphoteric surfactant such as a betaine; wherein the ratio of amphoteric surfactant to anionic surfactant is 2:1 to 3:1. The claims are further directed to the composition comprising a nonionic surfactant such as alkanolamide. The claims are further directed to the ratio of amphoteric surfactant to nonionic surfactant is 50:50 to 80:20. The claims are further directed to composition comprising propylene glycol and/or glycerin (glycerol). 
Maor et al. teach a hydrophilic gel comprising propylene glycol, glycerol, hydroxypropyl cellulose, water, and Dead Sea bath salt with an average particle size of 50 to 200µm (paragraph 0024). The composition can further comprise surfactants and vegetable extracts (essential oils)(paragraph 0010). The composition is a cosmetic composition (title). 
Moar et al. lacks a teaching wherein the composition comprises an amphoteric surfactant and a anionic surfactant. 
Loeffler teaches a surfactant concentrate comprising 20% coco-betaine, 5% sodium methyl cocoyl taurate, and 5% sodium cocoyl isethionate (paragraphs 0097-0100). The surfactant concentrate is present in the final composition in amounts including about 23.3% (paragraph 0137). The composition may further comprise a nonionic surfactant such as fatty acid amide in an amount of 1-20% by weight of the finished formulation (paragraphs 0050-0051). “It is thus possible that these concentrates are stably incorporated into liquid end products such as, for example, hair shampoos, shower baths or liquid detergents, without a further heating or solubilization operation. It is to be expressly pointed out that 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add the surfactant concentrate of Loeffler et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide the composition of Moar et al. with surfactants that give a clear and homogeneous solution. Therefore, the instant claims are rendered obvious by the teachings of the prior art. 
Response to Applicant’s Arguments
	Applicant argues that the prior art does not teach a composition comprising 20% or greater Dead Sea salt. Applicant’s argument has been fully considered but found not to be persuasive. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is no teaching away from the instantly claimed amount. The prior art does prefer a preferred embodiment of 10%. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Applicant also argues that the prior art does not teach or suggest the Dead Sea salt is in solid granule form. Applicant’s argument has been fully considered but found not to be persuasive. The instant specification does not provide a closed ended definition for solid granule. Therefore, the 
	Applicant finally appears to argue that they have found unexpected results with relation to the stability of the composition. Applicant’s argument has been fully considered but found not to be persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). The data presented in Example 3 of the instant specification is not a comparison to the closest prior art. All other arguments presented are attorney’s argument. Therefore, Applicant has failed to provide appropriate unexpected results with which to rebut the prima facie case of obviousness presented by the Examiner. 
	For the foregoing reasons the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALI SOROUSH/Primary Examiner, Art Unit 1617